DISSENTING OPINION
LIEBER, Member,
May 6, 1993 I dissent from the majority opinion, which fails to recognize the public dimension of the disciplinary system’s mission and exonerates respondent’s misconduct on grounds that it had nothing to do with the practice of law.
It is well established that the purpose of the disciplinary system is two-fold: to protect the public from unfit lawyers and to maintain the integrity of the legal system. Office of Disciplinary Counsel v. Stern, 515 Pa. 68, 526 A.2d 1180 (1987). See also, In re Oxman, 496 Pa. 534, 437 A.2d 1169 (1981); cert. denied, 456 U.S. 975 (1982); Office of Disciplinary Counsel v. Lewis, 493 Pa. 519, 426 A.2d 1138 (1981); Office of Disciplinary Counsel v. Grigsby, 493 Pa. 194, 425 A.2d 730 (1981). The second prong of that mission, which the majority has not addressed, is particularly troublesome under the present circumstances, where respondent is currently incarcerated for a minimum of 30 months to a maximum of 60 months and yet seeks to actively *151practice before the court as a licensed lawyer while under a work release program.
Each member of the bar assumes a public position when he or she is admitted to practice. This position in society demands that every lawyer exemplify the highest standards of respect for the law, as befits an “officer of the court.” Office of Disciplinary Counsel v. Casety, 411 Pa. 177, 512 A.2d 607 (1986); Stern, citing Johnson Disbarment Case, 421 Pa. 342, 219 A.2d 593 (1966). Where one who has sworn to uphold the law is convicted of breaching it, the public’s confidence may be jeopardized and the court’s endorsement undercut. Stem, supra. In my mind, incarceration demands termination of practice for the extent of the served sentence. That is not to say the same lawyer cannot be considered for reinstatement upon completion of sentence, nor does it preclude a lawyer from employment as a paralegal while under a work release program.
I am concerned that the majority, by recommending to the Supreme Court that its order of temporary suspension be lifted, is placing the Disciplinary Board in a position by which it may be seen as second-guessing the trial court. Respondent here was not convicted of a summary offense. In fact, he pled guilty to homicide by vehicle and for driving while under the influence. It is not for the Disciplinary Board to undo or to recraft the sentence imposed by the trial court. To do so in this instance could set a difficult precedent for future adjudications should the board, on other occasions, be tempted to substitute its collective judgment for that of the trial court.
I further disagree with the majority’s assumption that whether the misconduct was of a “professional” nature should be considered as determinative of the outcome. Consistency requires that a lawyer, sworn to uphold the integrity of the legal process, exemplify the highest stand*152ards of personal conduct, whether they are related to one’s practice or to the public in general.
I regard the licensed practice of law while incarcerated as inconsistent with our goal of maintaining public confidence and trust in the legal system. Accordingly, I dissent and would recommend that the order of August 12, 1992 be made absolute until the expiration of respondent’s sentence and that he then be considered for reinstatement.
Dean Mary Watson Carson joins in this dissent.
ORDER
And now, November 23, 1993, upon consideration of the report and recommendations of the Disciplinary Board and dissenting opinion dated May 6, 1993, the petition for review and response thereto, it is hereby ordered that [respondent] be and he is suspended from the bar of this Commonwealth for a period of one year and one day, retroactive to August 12,1992, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Justice Zappala dissents and would accept the recommendation of the Disciplinary Board that respondent be subjected to public censure.